Laughlin, J. (concurring):
In concurring with Mr. Justice Scott I deem it proper to make one or two observations. On the record before us it is' not. shown that there were common errors in the count, either through mistake or design, in a sufficient number of election districts to render it probable that such errors were committed in the districts not speci*222tied. In large cities inspectors of election usually receive, in advance of the election, instructions with respect to their duties from or hy direction of the respective parties. This is calculated, to result in uniform rulings on questions arising on the count and particularly concerning the validity of ballots. If, therefore, on the examination of the ballots in the districts specified in the bill of particulars on the trial'errors in the count common to all or many districts should be found, then the plaintiff should be permitted to open all boxes containing -the official' ballots satisfactorily shown to have been preserved inviolate. in the" condition in which they were deposited therein by the inspectors on election night after coznpleting the count, and in' that event, to that end, plaintiff on. dzzly moving at Special Term to he released from the liznitation in the order as modified by this court should, I think, he accorded such relief.
Order reversed and appellant’s znotion gz*anted to the extent indicated- in opinion,, without costs to either party in this-court. Settle order on notice.